Citation Nr: 1752571	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include as superimposed over a personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from December 1976 to December 1980, and from December 1983 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared at a Videoconference hearing in February 2017.  A transcript is of record.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to an unestablished fact necessary to substantiate the underlying claim for service connection for an acquired psychiatric disability.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002, the Veteran was denied service connection for an acquired psychiatric disorder including depression, because it was not caused by active service.  The Veteran did not appeal this determination within a year of notification and it is final.  The Veteran seeks to reopen his claim. 

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

The Veteran underwent a VA examination in 2011, and an examiner concluded that while, in his opinion, the acquired psychiatric pathology pre-dated service, based on "poor vocational adjustment," there was a conclusion that in-service factors "might" have "exacerbated" the disability.  

While this opinion is hardly unequivocal, the threshold for reopening is low, and the examiner's conclusion is both new and material.  The information is new, because it was not of record at the time of the last final decision of record, and is material, in that in positing a potential link to in-service "exacerbation," it suggests a possible nexus between service and current acquired psychiatric disability.  That is an unestablished fact necessary to substantiate the underlying claim for service connection, and the petition to reopen will be granted.  See 38 C.F.R. § 3.156.   


ORDER

The claim for entitlement to service connection for an acquired psychiatric disability is reopened; to that extent only, the claim is granted.  


REMAND

The 2011 VA opinion suggests a potential relationship between in-service factors and current psychiatric pathology.  However, it is not fully responsive to the question of whether service connection may be granted. Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the etiology of any acquired psychiatric disability.  The examiner must respond to the following:

*Does the Veteran experience an acquired psychiatric disability which was caused by active naval service?  

*If he has a psychiatric disorder that was not caused by service, did any acquired psychiatric disability pre-exist service and, undebateably, was not aggravated by the circumstances of service (in other words, is it medically undebatable that any in-service increase in severity of the pre-existing psychiatric disability was due to the natural progression of the disease process)?  

The examiner must review all evidence of record, including:

*The 2011 assessment of "poor vocational adjustment," to include in the context of the regimented lifestyle associated with naval service;   

*The behavioral abnormalities noted in service, to include the Veteran being absent without leave and undergoing rehabilitation for substance abuse;  

*The examiner should opine as to if substance abuse disorder, to include as manifesting in service, was a stand-alone psychiatric condition or, alternatively, was part and parcel of other acquired psychiatric pathology (major depressive disorder, anxiety disorder, adjustment disorder, etc.).  

*The Veteran's in-service diagnosis of personality disorder.  To the extent medically possible, the examiner should note as to if an acquired psychiatric pathology was present during service as a comorbid condition, to include as being superimposed on the assessed personality disorder.  

*The Veteran's significant consultations with mental health providers since service discharge, to include his noted "Baker Act" commitments resulting from self-harming behavior documented in 1997.  

*The Veteran's lengthy history of behavioral issues, to include a significant criminal history associated with substance abuse and violent acts.  

THE EXAMINER SHOULD PROVIDE AN EXPLANATION FOR ALL CONCLUSIONS REACHED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


